United States Court of Appeals
                        For the First Circuit

No. 13-2392

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                          RONALD SERUNJOGI,

                        Defendant, Appellant.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MAINE

              [Hon. Nancy Torreson, U.S. District Judge]


                               Before

                    Torruella, Dyk,* and Thompson,
                           Circuit Judges.



     Clifford B. Strike, with whom Strike, Goodwin & O'Brien, was
on brief, for appellant.
     Renée M. Bunker, Assistant United States Attorney, with whom
Thomas E. Delahanty II, United States Attorney, was on brief, for
appellee.


                         September 24, 2014




     *
         Of the Federal Circuit, sitting by designation.
             THOMPSON, Circuit Judge.      When his friend and countryman

needed a bride to secure his stay in the United States, Ronald

Serunjogi was the best man for the job.            But after seeing to this

marriage in haste, Ronald is now repenting at leisure, serving four

months in prison, and one year of supervised release, four months

of which must be spent in home confinement, after a jury found him

guilty of conspiracy to defraud the United States government.

Specifically,    Ronald   was    convicted    of   conspiring    with   Samson

Sengoonzi to arrange a sham marriage in order to secure Samson a

change in his immigration status to which he would not otherwise be

entitled.1    On appeal, Ronald argues that the evidence admitted at

trial was insufficient to support his conviction, and that the

district court erred in calculating his sentence.               After careful

consideration, we affirm both Ronald's conviction and his sentence.

                                      I.

                                 BACKGROUND

             Because Ronald is challenging the sufficiency of the

evidence, we will recite the facts in the light most compatible

with the jury's verdict.        See, e.g., United States v. Polanco, 634

F.3d 39, 40 (1st Cir. 2011); United States v. Troy, 618 F.3d 27, 29

(1st Cir. 2010).




     1
      Rather than risk reader confusion over the similar-sounding
surnames, we will refer to the defendant as Ronald and his co-
conspirator as Samson. No disrespect is intended.

                                     -2-
                      A. The Wedding Planner

          Every wedding needs a planner--someone with experience

who can tend to the details and guide the bride and groom over the

hurdles of their most important day.         Ronald is a nurse by

profession, but for his friend Samson, he was a most capable

wedding planner.   A native of Uganda, Ronald emigrated to the

United States in 1999 and was issued an Exchange Visitor Visa.    In

2002, Ronald settled in California, where he married for the first

time.   The marriage ended in divorce in 2003, although the final

decree was not issued until 2006.    Ronald then moved to Maine and,

as the ink dried on the decree, married for the second time.    That

marriage produced one child before ending in 2011. In 2007, Ronald

had a brief affair with Alice May--a woman who played a bit part in

his romantic history, but would assume a much larger role in this

case.   Presently, in what is perhaps a triumph of hope over

experience, Ronald is married to his third wife, Cassandra Linton,

with whom he has a second child.

          Ronald met Samson at a party at a friend's house.     Like

Ronald, Samson was a native of Uganda; unlike Ronald, Samson's

permission to remain in the United States had expired.         As an

"overstay," Samson had a problem; Ronald had the solution--Alice

May.




                               -3-
                        B. The Bride Wore Camo

          In the summer of 2008, May was, by her own account, not

in a good place.    She was "doing a lot of drugs, alcohol, and, at

that time . . . pretty much didn't care" about her life.          Although

she testified that her memory of that time was not good, she

recalled having several conversations with Ronald during which he

would "ask if [she] knew anybody that would marry somebody to get

a green card or if [she] would."            May initially declined, but

Ronald persisted, raising the topic "[p]retty much every time

[they] talked."    According to May, Ronald told her, "Whoever would

marry somebody for a green card would get money."

          The     would-be    bride    finally   succumbed   to   Ronald's

importuning. On August 27, 2008, May signed a marriage certificate

at Lewiston City Hall.       She testified that she had no recollection

of who was with her at the time, but Samson's signature appears on

the certificate beside that of his bride.2         Five days later, May

received $400 that Samson had wired to her through Western Union.

On October 22, 2008, at Samson's behest, Ronald picked May up at

her home and drove her to the wedding.        May testified that she had

been drinking and was dressed "like [she] just was cleaning"; in

fact, she was wearing a camouflage tank top.         Ronald drove her to

a private home where a notary public performed the rather spartan


     2
      The defense stipulated that pursuant to state law, both
parties are required to be present to apply for and receive a valid
marriage license.

                                      -4-
nuptials.    The groom wore a suit, but did not provide a ring.

Instead, the couple borrowed a ring from the officiant for Samson

to place on the bride's finger ("something borrowed") and the bride

mimed placing a ring on the groom's finger.

            Following the brief ceremony, Ronald drove the bride back

to his house; the groom followed with a friend in a separate car.

While at Ronald's house, May observed Samson as he handed Ronald "a

lot of money."     Ronald then gave May $800 or $900 before pocketing

"a good amount" for himself. A short time later, Ronald and Samson

dropped May off at her home.         May testified that she did not intend

to actually be married to Samson, nor did she ever live with him.

                            C. The Newlywed Game

            When May became pregnant in September 2009, the father

was not her new husband, but rather, the same man who fathered her

younger child.     During her pregnancy, both Samson and Ronald asked

her to sign papers for Samson's green card; initially, she refused.

Finally,    on   February   24,   2010,      after   Ronald   called    her    and

explained the relevant paperwork, May signed an I-130 Petition for

Alien Relative. May gave birth in, appropriately enough, May. Six

weeks   later,    Samson    called    her    and   asked   her   to   attend    an

appointment in South Portland the following day, in order to secure

his green card.     Samson and Ronald picked May up the next morning,

along with her two children. During the ride, Ronald, a veteran of

the process, directed the couple in a rehearsal of what they would


                                       -5-
likely be asked, and what they should say.       In particular, they

agreed that if asked what TV show they liked, they would answer

"NCIS."   Ronald also pointed out that the presence of May's infant

child of another father "would look bad," and so Ronald remained in

the car with the infant while the couple and May's older child

attended the interview in the immigration office.

           Unsurprisingly,   the    interview   did   not   go   well.

Immigration Service Officer Kurt Pelletier questioned the couple

separately.   Both May and Samson gave their address as 20 Garfield

Street, Apartment 25--Ronald's address--although both claimed to

live there with May's one child.    No mention was made of either the

new baby or Ronald living there.         Samson provided a lease to

Pelletier for the Garfield Street apartment, with "Alice Sengoonzi

and Samson Sengoonzi" listed on it. Pelletier asked May and Samson

a series of questions, individually, about their wedding and what

they watched on Saturday night.     May forgot her lines and, instead

of NCIS, talked about watching a movie. Samson, on the other hand,

missed his cue; when asked about Saturday night, he said "my

favorite show is NCIS"--a statement that Pelletier felt was not an

answer to the question he had posed.     There were other red flags;

according to Pelletier, they gave conflicting answers to several

questions, although they both agreed that they "met through a

friend named Ronald."




                                   -6-
             After failing to win over Pelletier in this high-stakes

newlywed game, the couple received not "lovely parting gifts" but

a notice of intent to deny ("NOID").             Having determined that this

was possibly a fraudulent marriage, Pelletier sent the notice to

May at Ronald's Garfield Street address.

                           D. The Nervous Groom

             On   July   19,   2010,    Samson    and   Ronald   went    to   the

immigration center to file a rebuttal.             Pelletier happened to be

working at the counter that day, and recognized Ronald, whom he had

previously    interviewed      when    Ronald    applied   for   his   permanent

residence.        According to Pelletier, Ronald "did most of the

talking" and provided Pelletier with several documents: a "proof of

marriage authenticity" purportedly signed by May, a bank statement

from Five County Credit Union in the name of Samson Sengoonzi which

showed a deposit transfer from Ronald for $25,3 and a Liberty

Mutual receipt showing that an insurance agreement was purchased on

behalf of Samson and paid for with Ronald's credit card. Unhappily

for Samson, the documents that were proffered to bolster the

authenticity of his marriage had the opposite effect.                      After




     3
      The bank account was opened in Samson's name on June 30,
2010, and May's name was added to the account on July 7, 2010. May
testified that she agreed to add her name to the joint account
because Samson "said that he needed more proof of our marriage."
Notably, Five County Credit Union has a minimum opening deposit
requirement of $25.

                                       -7-
viewing     them,   Pelletier   referred     the   matter      for   criminal

investigation.

            Pelletier also performed a simple online search and

determined that May had given birth six weeks before the initial

interview, yet she failed to mention anything about that child.

Pelletier sent a second NOID in February 2011.          In response to the

second NOID, Pelletier received additional documents, including:

paperwork from Five County Credit Union, insurance coverage, a Time

Warner Cable bill, a W-2 in Samson's name, and a letter dated March

12, 2011, entitled "proof of marriage" that, again, purported to be

signed by Alice G. Sengoonzi. May testified that she did not write

or sign either letter.       The immigration office requested another

interview, but Samson cancelled it, claiming that his wife was "out

of state at the moment visiting with the rest of her family in

Alabama."    The second interview never occurred.

            At some point in 2010 or 2011, Samson gave May a Ford

Explorer.     Although she could not recall when she received the

vehicle, May testified that Samson gave it to her because it was

"[p]retty much more money towards . . . the marriage." May further

testified that she received additional money from Samson and Ronald

either through Western Union or personally, but she was unable to

remember the amounts.

            After   she   learned   that   she   was   under   investigation

regarding the marriage, May cooperated in the investigation and


                                    -8-
signed a plea agreement.      In June 2011, after she had begun

cooperating with Agent James Bell of the Department of Homeland

Security, May received a series of text messages that she forwarded

to Bell.   The text conversation began on June 10, 2011, when May

missed a phone call on her cell phone.      Because the number was

unfamiliar, May texted back "Who this."    This exchange followed,

between May's cell phone and a cell phone later determined to

belong to Ronald:

           "Its me ronald"

           "Who"

           "U remember Samson?"

           "Ya Im busy"

           "Don't need anything but to let u know if
           immigra[n]t guys came n ask u if samson gave
           you money or car to marry him just say no."

When nearly an hour passed with no response from May, Ronald texted

again:

           "U got my text m[e]ss?

           "Ya"

           "Coz they have been checkin some people if
           they were paid. And if u say yes ur put in
           jail for 5[]years."

           After forwarding these texts to Agent Bell, May agreed to

"wear a wire" to record a conversation between herself and Samson

on June 28, 2011.   Although the tape of this conversation was not




                                  -9-
introduced      into   evidence,4    Bell     testified     that,    during    the

recording, May asked Samson, "Why did you have Ronald text me?" and

later, "[S]o you had him text me?"

           In February 2012, a superseding indictment was filed

charging Ronald with conspiring "to participate in a sham marriage

for the purpose of defrauding the United States."                  The indictment

alleged two objects of the conspiracy: (1) "for Samson to acquire

a change of his United States immigration status to which he would

not   otherwise    have   been   entitled     by     falsely   representing     to

agencies of the United States Government that the marriage into

which Samson entered . . . was bona fide when in fact it was not,"

and (2) "for [May] to profit financially by accepting payments from

co-conspirators, including Samson and Ronald, in exchange for

participating in a sham marriage and helping Samson obtain a change

of immigration status."

           A jury trial commenced in April 2013.               At the close of

the government's case, and again at the conclusion of the trial,

Ronald moved for judgment of acquittal; both motions were denied.

After a three-day trial, the jury convicted Ronald of conspiracy to

defraud   the    government.        Samson,    who    had   been    charged   with

conspiracy, document fraud, and making a false statement, pled

guilty to the latter two counts and did not cooperate with the


      4
      The Assistant U.S. Attorney made a representation that the
tape, which implicated Samson, was not offered into evidence
because it was not relevant to the case against Ronald.

                                      -10-
government, nor testify at Ronald's trial.      At his sentencing

hearing, Ronald was given four months in prison and one year of

supervised release, four months of which must be spent in home

confinement.   Ronald timely appealed.   He raises two main issues

for our consideration.

                               II.

                            DISCUSSION

                  A. Sufficiency of the Evidence

          Ronald first argues that the evidence adduced at trial

was insufficient to support his conviction.   We review challenges

to the sufficiency of the evidence de novo, "viewing all evidence,

credibility determinations, and reasonable inferences therefrom in

the light most favorable to the verdict, in order to determine

whether the jury rationally could have found that the government

established each element of the charged offense beyond a reasonable

doubt." United States v. Portalla, 496 F.3d 23, 26 (1st Cir. 2007)

(citing United States v. Ossai, 496 F.3d 25, 30 (1st Cir. 2007)).

However, we will not "weigh the evidence or make credibility

judgments; these tasks are solely within the jury's province."

United States v. Hernandez, 218 F.3d 58, 64 (1st Cir. 2000) (citing

United States v. Ortiz, 966 F.2d 707, 711 (1st Cir. 1992)).

          Ronald was charged under 18 U.S.C. § 371 with conspiracy

"to defraud the United States, or any agency thereof."    To prove

that Ronald conspired to defraud the United States, the government


                               -11-
must establish the existence of an agreement, the unlawful object

of    the   agreement,   and   an   overt   act   in    furtherance   of   that

agreement.      United States v. Floyd, 740 F.3d 22, 28 (1st Cir.

2014). Here, the unlawful objective of the conspiracy was marriage

fraud.      Pursuant to 8 U.S.C. § 1325(c), "Any individual who

knowingly enters into a marriage for the purpose of evading any

provision of the immigration laws shall be imprisoned for not more

than 5 years, or fined not more than $250,000, or both."              Finally,

the    government   must   also     establish     the   defendant's    knowing

participation in the conspiracy.        Floyd, 740 F.3d at 28.

             Ronald argues that the government did not offer credible

evidence of the existence of a conspiracy, much less his knowing

and voluntary participation in that conspiracy.                 Chiefly, he

challenges the credibility of the government's primary witness,

asserting that May's testimony was so rife with inconsistencies

that no rational jury could have credited her account.            To support

this argument, Ronald notes that, by May's own admission, her drug

use in 2008 rendered her memory of that time                "not good."      He

points to her confusion over dates and her inability to remember

whether Samson accompanied her to City Hall as proof that her

testimony is not worthy of belief.          While it is clear to us that

May was far from an ideal witness, the very same instances that

Ronald cites demonstrate that a reasonable jury could have found

her to be forthright, even if flawed. As the government's witness,


                                     -12-
rather than testify to events she could not recall, she freely

admitted when she could not remember.           Even in an instance where a

fact could readily be established with supporting evidence (i.e.

the visit to City Hall with Samson), and thus she was unlikely to

be challenged on cross-examination, May stuck to her guns and

admitted that she could not remember.                Similarly, she did not

recall receiving $400 from Samson in September 2008, and when shown

the Western Union records memorializing that transaction during

cross-examination, the following colloquy took place:

           Q: "Did you      just   happen       to    forget    that
           earlier?"

           A: "I don't remember having it, no.             I don't
           remember that."

           Q: "You remember it now, though, don't you?"

           A: "No, I don't remember fully but it's on
           paper so obviously I - - it happened."

A rational jury could perceive that exchange as the testimony of a

person who was being completely honest about what she could and

could not remember, and therefore find her to be credible.

           On appeal, Ronald's burden is a heavy one; to prevail, he

must   demonstrate   that   "viewing      the    evidence      and   reasonable

inferences in the light most favorable to the prosecution, no

rational jury could have convicted him."             Polanco, 634 F.3d at 45.

Because jurors are in the best position to judge a witness's

credibility, sufficiency challenges are a "tough sell."                Id.   We

will not usurp the jury's role of weighing evidence and making

                                   -13-
credibility   judgments;   instead,       we       "must   reject    only    'those

evidentiary    interpretations     .     .     .    that    are     unreasonable,

insupportable, or overly speculative.'"             Hernandez, 218 F.3d at 64

(quoting United States v. Spinney, 65 F.3d 231, 234 (1st Cir.

1995)).    The jury heard from both May and Ronald, and was capable

of weighing their credibility.      Indeed, a rational jury could have

credited May's testimony, discounted Ronald's, and determined that

Ronald was a knowing and willing participant in the conspiracy. In

short, we are not sold.       We must "uphold any verdict that is

'supported by a plausible rendition of the record.'"                      Id. at 64

(quoting Ortiz, 966 F.2d at 711)).

            Undaunted,   Ronald   next       offers    a   theory    of    innocent

explanations for each damaging piece of the government's remaining

evidence.   He denies playing any part in arranging and concealing

the sham marriage, and casts a far more benign light on his

actions.    According to Ronald, he did all the talking at Samson's

second appearance at the immigration office merely as one friend

helping another.   Likewise, the transaction at Five County Credit

Union was a loan from one good friend to another.                 He implies that

Samson may have stolen his lease at some point when it was left out

on a table.   Similarly, although he admits that the incriminating

text messages came from his phone, Ronald proposes that Samson must

have used his phone to send the texts.




                                   -14-
           Despite Ronald's innocent explanations for each of these

pieces of evidence, we must focus on the evidence as a whole.

Floyd, 740 F.3d at 30.    It is not sufficient to offer "a plausible

theory of innocence . . . because the issue is not whether a jury

rationally could have acquitted but whether it rationally could

have found guilt beyond a reasonable doubt." United States v. Seng

Tan, 674 F.3d 103, 107 (1st Cir. 2012).     The jury heard Ronald's

testimony as well as that of May and was entitled to draw its own

inferences and conclusions from all of the evidence presented.

           "It suffices if the conclusions that the jury draws from

the evidence, although not inevitable, are reasonable." Floyd, 740

F.3d at 30 (citing United States v. Laboy-Delgado, 84 F.3d 22, 26-

27 (1st Cir. 1996)).     Our review of the record persuades us that,

when viewed in the light most favorable to the verdict, the

evidence was sufficient for a rational jury to conclude that Ronald

had knowingly and voluntarily entered into an agreement with Samson

and May to facilitate a sham marriage in order to provide a green

card for Samson and cash for May, and that the trio undertook

several overt acts in furtherance of that agreement.        Ronald,

remember, had approached May on more than one occasion asking if

she or anyone she knew "would marry someone to get a green card."

He picked May up, at Samson's request, and drove her to the

wedding.   Following the ceremony, he accepted cash from Samson,

gave May her cut, and pocketed the rest.        His role didn't end


                                 -15-
there; after the wedding, Ronald coached the couple in how to

deceive the immigration officials.         No wedding planner could have

done more.    These overt acts are more than sufficient for a jury to

conclude that Ronald conspired to defraud the government.

                                B. Sentence

             Ronald   also   challenges    the   sentence   imposed   by   the

district court.       Following the verdict, the probation department

prepared a Presentence Investigation Report ("PSI").             The report

noted that Ronald had a difficult start in life: his father was

killed by the Idi Amin regime when he was two years old, and his

mother thereafter worked long hours to support him and his eight

siblings.     Several of those siblings have since died of AIDS,

leaving behind a number of children whom Ronald helps to support.

Since emigrating, Ronald earned a nursing degree and worked in

several healthcare settings, most recently as a Licensed Practical

Nurse.   He has no criminal history and no history of substance

abuse or mental illness.

             A disposition hearing was convened on September 30, 2013,

and continued on October 25, 2013.          After reviewing the PSI, the

court calculated the guideline sentencing range ("GSR").               Since

Ronald was convicted of violating 18 U.S.C. § 371, a base level of

11 applied.     See U.S.S.G. §§ 2X1.1, 2L2.1(a).        Because the court

found that Ronald was "an organizer or facilitator of the offense"

pursuant to U.S.S.G. § 3B1.1(c), two points were added, bringing


                                    -16-
the adjusted offense level to 13.       The government's recommendation

of a further enhancement for obstruction of justice was rejected.

Ronald's request for downward adjustments because the offense was

not committed for profit and because the conspiracy was not

completed were similarly rejected.

           These calculations yielded a GSR of 12 to 18 months.

After   noting   that   Ronald   was   "a   very   hard   worker,"   "a   good

provider," and a "good and generous friend," the court recognized

that Ronald was "too good of a friend, and that in order to help

[his] fellow countryman, [Ronald] broke the laws of this country."

The court imposed a sentence of four months in prison and one year

of supervised release, four months of which would be served in home

confinement.

           Before us, Ronald contends that the district court erred

by not applying U.S.S.G. § 2L2.1(b)(1), which allows for a three-

level deduction "[i]f the offense was committed other than for

profit."   Had this guideline been properly applied, he argues, his

base offense level would have been 8 rather than 11.            Ronald also

says that he was entitled to an additional three-level deduction

under U.S.S.G. § 2X1.1(b)(2) because he and Samson "failed to

complete all the acts necessary for the successful completion of

the substantive offense," reducing his base offense level to 5.

Before we address Ronald's arguments, we must first determine

whether there is a live case or controversy sufficient to invoke


                                   -17-
the jurisdiction of this Court.         See United States v. Duclos, 382

F.3d 62, 65 (1st Cir. 2004).

                               1. Mootness

            The government contends that Ronald's appeal of his

sentencing is moot, because he was released from custody in May

2014.     However, Ronald may still be serving four months of home

confinement and assuredly faces a year of supervised release.             For

us   to    have    subject-matter     jurisdiction,   Ronald   "must      have

'suffered, or be threatened with, an actual injury traceable to

[the government] and likely to be redressed by a favorable judicial

decision.'"       United States v. Rene E., 583 F.3d 8, 19 (1st Cir.

2000)(quoting Duclos, 382 F.3d at 65).             Ronald's one year of

supervised release, as a restriction of his personal freedom, is an

injury that would be redressed were he to prevail in this appeal.

See, e.g., United States v. Weikert, 504 F.3d 1, 12 (1st Cir. 2007)

(holding    that    an   individual    on    supervised   release   has     "a

substantially diminished expectation of privacy").             Accordingly,

the sentencing issue is not moot.

                            2. Reasonableness

            "We review criminal sentences for reasonableness, using

an abuse of discretion standard." United States v. Leahy, 668 F.3d

18, 21 (1st Cir. 2012) (citing Gall v. United States, 552 U.S. 38,

46 (2007)). This review is bifurcated; "we first determine whether

the sentence imposed is procedurally reasonable and then determine


                                      -18-
whether it is substantively reasonable."                Id. (quoting United

States v. Clogston, 662 F.3d 588, 590 (1st Cir. 2011)).                Ronald

challenges the calculation of his GSR, which appears to be a

procedural argument. Accordingly, we will review Ronald's sentence

for procedural reasonableness.

           For    a   sentence    to   be     procedurally   reasonable,    the

district court must have properly calculated the GSR.             See United

States v. Martin, 520 F.3d 87, 92 (1st Cir. 2008)(explaining that

procedural errors include: "failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately

explain   the    chosen   sentence-including       an   explanation   for   any

deviation from the Guidelines range").            When assessing procedural

reasonableness, our abuse of discretion standard is multifaceted.

Leahy, 668 F.3d at 21.       "[W]e review factual findings for clear

error, arguments that the sentencing court erred in interpreting or

applying the guidelines de novo, and judgment calls for abuse of

discretion simpliciter."         Id. (citations omitted).

           Sentencing judges are urged to "follow a specifically

delineated roadmap when sentencing under the now-advisory federal

sentencing guidelines."       United States v. Madera-Ortiz, 637 F.3d

26, 29 (1st Cir. 2011) (quoting United States v. Dávila-González,

595 F.3d 42, 46 (1st Cir. 2010)).             The first step on this road is


                                       -19-
to   establish     the    GSR,    before    moving       on    to    consider        the

appropriateness of departures and weighing the sentencing factors

enumerated in 18 U.S.C. § 3553(a) along with any other relevant

considerations.     Id.    at 29-30 (citing United States v. Pelletier,

469 F.3d 194, 203 (1st Cir. 2006)).           "The purpose of this exercise

is to ensure that the sentence imposed will be the product of the

district   court's       individualized      and       fact-intensive     decision

making."   Id. at 30 (citing Martin, 520 F.3d at 92).

           The     defendant     bears     the    burden      of    proving     by    a

preponderance of the evidence that he is entitled to a downward

adjustment of the base offense level.               United States v. Sachdev,

279 F.3d 25, 27 (1st Cir. 2002) (citing United States v. Rizzo, 121

F.3d 794, 801 (1st Cir. 1997)).              The district court held that

Ronald failed to meet his burden of proving that the offense was

not committed for profit.          Our review of the transcripts of the

disposition hearings reveals that, in arriving at the GSR, the

court took great pains to consider and address Ronald's arguments.

Although   the   parties    agree    that     the      base   offense    level       was

correctly set at 11, Ronald contends that he was entitled to two

separate deductions from that level because the offense was not

committed for profit, and was not substantially completed.

           After    hearing      arguments,      the    sentencing      judge    made

specific findings of fact.           She reviewed May's testimony that

Samson handed Ronald a large amount of cash, and that Ronald gave


                                     -20-
her a portion of the money and pocketed the rest.                  Although

evidence did not establish the precise amount of money, and Ronald

argued that the amount he took was merely used to defray expenses,

the court was unconvinced.        Further, the court found that May

profited by the offense and because Ronald aided and abetted the

conduct, he was also responsible for the profit.

           The   court   also   found   that   the   substantive   offense,

defrauding the government, was substantially completed because the

marriage took place, the immigration interview was completed, and

Ronald and Samson had sent in all of the paperwork they were using

to try to establish the validity of the marriage.         In short, there

was nothing left to do but wait and hope that the immigration

authorities would be duped.         Again, the court determined that

Ronald had failed to meet his burden, holding that he was not

entitled to a decrease under U.S.S.G. 2X1.1.

           With due deference to the district court's "unique coign

of vantage and the deferential standard of review," we find no

clear error in the court's findings.             Leahy, 668 F.3d at 23

(quoting United States v. Gobbi, 471 F.3d 302, 315 (1st Cir.

2006)).   Neither can we quibble with the court's interpretation or

application of the guidelines.      There was ample evidence that both

Ronald and May received cash following the sham marriage; it is

immaterial precisely how much money Ronald received.




                                   -21-
              The question of whether the offense was substantially

completed is a judgment call, there being no suggestion that there

was    any    further     act   to   perform   to   successfully    defraud     the

government. The phony nuptials had taken place, and fake documents

had been submitted to a government agency by Ronald and Samson.

They were thwarted only when the immigration authorities were

unpersuaded      by       the   proffered      documents    and    launched     the

investigation that led to Ronald's conviction. "It is the nearness

of    the    crime   to    achievement--not      the   precise    nature   of   the

involuntary interruption--that defeats the reduction available for

conspiracies and attempts that have not progressed very far."

United States v. Chapdelaine, 989 F.2d 28, 36 (1st Cir. 1993)

(holding that a defendant who had equipped himself for a robbery

and arrived at the designated location, only to be thwarted by the

untimely departure of the targeted armored truck, was not entitled

to a reduction under U.S.S.G. 2X1.1(b)).                   We have little doubt

that, had the immigration authorities accepted the story that the

happy couple lived together and shared a joint account, the fraud

would be complete.         As previously stated, we review judgment calls

for abuse of discretion, and we discern none here; the sentence was

procedurally reasonable.

              To the extent that Ronald may question the substantive

reasonableness of his sentence, we note that the sentencing judge

recognized her duty to "impose a sentence that is sufficient but


                                        -22-
not greater than necessary to reflect the seriousness of the

offense, to promote respect for the law, to provide just punishment

for the crime, to afford adequate deterrence, and to protect the

public."   She weighed Ronald's background and work ethic before

setting a sentence that was well within the 12 to 18 month range of

the GSR. The district court having taken all relevant factors into

account, we will not second-guess the sentence imposed.

                                 CONCLUSION

           For   the   reasons    set   out   at   length   above,   we   are

unconvinced by each of Ronald's arguments. Ronald's conviction and

sentence are AFFIRMED.




                                    -23-